Exhibit 10.8

Execution Version

AMENDED AND RESTATED GUARANTEE AGREEMENT

AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of May 4, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guarantee”), made by and between TPG RE Finance Trust Holdco, LLC, a Delaware
limited liability company (“Guarantor”) and JPMorgan Chase Bank, National
Association, a national banking association organized under the laws of the
United States (“Buyer”).

RECITALS

Pursuant to that certain Master Repurchase Agreement, dated as of August 20,
2015 (as amended by that certain Amendment No. 1 to Master Repurchase Agreement,
dated as of September 29, 2015, as further amended by that certain Amendment No.
2 to Master Repurchase Agreement, dated as of March 14, 2016, as further amended
by that certain Amendment No. 3 to Master Repurchase Agreement, dated as of
November 16, 2016, as further amended by that certain Amendment no. 4 to Mater
Repurchase Agreement, dated as of August 18, 2017, as further amended by that
certain Amendment No. 5 to Master Purchase Agreement dated as of the date
hereof, and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Repurchase Agreement”), between Buyer and TPG
RE Finance 1, Ltd., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (“Seller”) Seller agreed to sell, from time
to time, to Buyer certain Eligible Assets (as defined in the Repurchase
Agreement, upon purchase by Buyer, each a “Purchased Asset” and, collectively,
the “Purchased Assets”), upon the terms and subject to the conditions as set
forth therein.

Pursuant to the terms of that certain Custodial Agreement dated August 20, 2015
(the “Custodial Agreement”) by and among Buyer, Seller and U.S. Bank National
Association (the “Custodian”), Custodian is required to take possession of the
Purchased Assets, along with certain other documents specified in the Custodial
Agreement, as Custodian of Buyer and any future purchaser, on several delivery
dates, in accordance with the terms and conditions of the Custodial
Agreement.  Pursuant to the terms of that certain Pledge and Security Agreement
dated as of August 20, 2015 (the “Pledge and Security Agreement”) made by TPG RE
Finance Pledgor 1, LLC, a Delaware limited liability company (“Parent”), in
favor of Buyer, Parent has pledged to Buyer all of the Pledged Collateral (as
defined in the Pledge and Security Agreement).  The Repurchase Agreement, the
Custodial Agreement, the Depository Agreement, the Servicing Agreement, the Fee
Letter, this Guarantee and any other agreements executed in connection with the
Repurchase Agreement shall be referred to herein as the “Governing Agreements”.

Guarantor executed and delivered that certain Guarantee Agreement, dated as of
August 20, 2015 (the “Existing Guarantee”) with respect to the due and punctual
payment and performance when due, subject to any grace or cure period (if any)
expressly set forth in the Repurchase Agreement, whether at stated maturity, by
acceleration of the Repurchase Date or otherwise, of all of the following: (a)
all payment obligations owing by Seller to Buyer under or in connection with the
Repurchase Agreement or any other Governing Agreements; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all fees and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by

 

--------------------------------------------------------------------------------

 

Buyer in the enforcement of any of the foregoing or any obligation of Guarantor
hereunder; and (d) any other obligations of Seller and Parent with respect to
Buyer under each of the Governing Agreements (collectively, the “Obligations”);
provided that the maximum liability of Guarantor shall be subject to Sections
2(b) through 2(e) below.

Guarantor and Buyer desire to amend and restate the Existing Guarantee to amend
the financial covenants set forth in Section 9 of the Existing Guarantee to
reflect the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, Guarantor and Buyer
hereby agree to amend and restate the Existing Guarantee, as follows:

1.Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings given them in the Repurchase Agreement.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as of any date of determination:

(i)

insured certificates of deposit (with a maturity of three hundred and sixty
(360) days or less) issued by, or savings accounts with, any commercial bank
that (a) is organized under the laws of the United States, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia, and is a member of the Federal Reserve System, (b)
issues (or the parent of which issues) commercial paper rated at least P-1 (or
the then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, and (c) has combined capital and surplus of at least
$250,000,000;

(ii)

marketable direct obligations issued by, or unconditionally guaranteed by, the
United States Government or issued by any agency or instrumentality thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within one year from the date of acquisition thereof;

(iii)

marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(iv)

commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

 

--------------------------------------------------------------------------------

 

(v)

time deposits, demand deposits, Eurodollar time deposits, time deposit accounts,
term deposit accounts or bankers’ acceptances maturing within one year from the
date of acquisition thereof or overnight bank deposits, in each case, issued by
any bank organized under the laws of the United States of America or any State
thereof or the District of Columbia or any U.S. branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$500.00 million;

(vi)

investments in money market funds which invest substantially all their assets in
securities of the types described in clauses (ii) through (v) above; and

(vii)

fifty percent (50%) of the par value of the pass-through certificates
representing beneficial ownership interests in one or more first lien mortgage
loans secured by commercial and/or multifamily properties rated AAA or the
equivalent by each nationally recognized statistical rating organization that
provides a rating to such certificates.

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness such as fraud, misapplication of cash, voluntary
bankruptcy, environmental claims, breach of representations and warranties,
failure to pay taxes and insurance, as applicable, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

“EBITDA” shall mean, for any period, an amount equal to Net Income for such
period, plus the sum of (a) the amount of depreciation and amortization expense
deducted in determining Net Income for such period, (b) the amount of Interest
Expense deducted in determining Net Income for such period, (c) income tax
expense deducted in determining Net Income for such period, and (d) the amount
of any extraordinary or non-recurring items reducing Net Income for such period,
all as determined in accordance with GAAP.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the maximum reasonably anticipated liability in
respect thereof as determined by such Person in accordance with GAAP.  The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, the following to the extent they are included as indebtedness or
liabilities in accordance with GAAP:

(i)obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property

 

--------------------------------------------------------------------------------

 

to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property from such Person);

(ii)obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within ninety
(90) days of the date the respective goods are delivered or the respective
services are rendered;

(iii)Indebtedness of others secured by a lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person;

(iv)obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person;

(v)Capital Lease Obligations of such Person;

(vi)obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements;

(vii)Indebtedness of others Guaranteed by such Person;

(viii)all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person;

(ix)Indebtedness of general partnerships of which such Person is a general
partner; and

(x)all net liabilities or obligations under any interest rate swap, interest
rate cap, interest rate floor, interest rate collar or other hedging instrument
or agreement.

“Interest Expense” shall mean, for any period, the amount of total interest
expense incurred by Guarantor and its consolidated Subsidiaries during such
period.

“Liquidity” shall mean, for any Person, Unrestricted Cash and Unrestricted Cash
Equivalents.

“Net Income” shall mean, for any period, with respect to Guarantor and its
consolidated Subsidiaries, the consolidated net income (or loss) for such period
as reported in Guarantor’s financial statements prepared in accordance with
GAAP.

“Non-Recourse Indebtedness” shall mean, Indebtedness that is not Recourse
Indebtedness.

“Person” shall mean, any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Recourse Indebtedness” shall mean, with respect to any Person, for any period,
without duplication, the aggregate Indebtedness in respect of which such Person
is subject to recourse for

 

--------------------------------------------------------------------------------

 

payment, whether as a borrower, guarantor or otherwise; provided, that
Indebtedness arising pursuant to Customary Recourse Exceptions shall not
constitute Recourse Indebtedness until such time (if any) as demand has been
made for the payment or performance of such Indebtedness or the conditions to
triggering such recourse under the related agreement have occurred.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination, on a consolidated basis, (a) the total tangible assets of such
Person, less (b) the total liabilities of such Person, in each case, on or as of
such date and as determined in accordance with GAAP.

“Total Equity” shall mean, with respect to any Person, as of any date of
determination, the sum of all shareholder equity of such Person and its
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.

“Total Indebtedness” shall mean, with respect to any Person, as of any date of
determination (without duplication), the then aggregate outstanding amount of
all Indebtedness of such Person on a consolidated basis, as determined in
accordance with GAAP.

“Unrestricted Cash and Unrestricted Cash Equivalents” shall mean, on any date,
with respect to any Person and its Subsidiaries on a consolidated basis,
(i) cash and Cash Equivalents (other than prepaid rents and security deposits
made under tenant leases) held by such Person or any of its Subsidiaries that
are not subject to any Lien (excluding statutory liens in favor of any
depository bank where such cash is maintained), minus (ii) amounts included in
the foregoing clause (i) that are with an entity other than such Person or any
of its Subsidiaries as deposits or security for contractual obligations.

2.Guarantee.  (a)  Guarantor hereby unconditionally and irrevocably guarantees
to Buyer the prompt and complete payment and performance of the Obligations by
Seller and Parent when due (whether at the stated maturity, by acceleration or
otherwise).

(b)Notwithstanding anything in Section 2(a) to the contrary, but subject in all
cases to Sections 2(c), (d) and (e) below, the maximum liability of the
Guarantor hereunder shall in no event collectively exceed the sum of twenty-five
percent (25%) of the then-currently unpaid aggregate Repurchase Price of all
Purchased Assets.

(c)Notwithstanding the foregoing, the limitation on recourse liability as set
forth in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no force
and effect and the Obligations shall be fully recourse to Guarantor upon the
occurrence of any of the following:

(i)a voluntary bankruptcy or insolvency proceeding is commenced by any Seller,
Parent or Guarantor under the Bankruptcy Code or any similar federal or state
law or any law of any other jurisdiction; or

(ii)an involuntary bankruptcy or insolvency proceeding is commenced against any
Seller, Parent or Guarantor in connection with which Seller, Parent or

 

--------------------------------------------------------------------------------

 

Guarantor or any Affiliate of any of the foregoing (alone or in any combination)
has or have colluded in any way with the creditors commencing or filing such
proceeding.

(d)In addition to the foregoing and notwithstanding the limitation on recourse
liability set forth in subsection (b) above, Guarantor shall be liable for any
actual, out of pocket losses, costs, claims, expenses or other liabilities
incurred by Buyer arising out of or attributable to the following items:

(i)fraud or intentional misrepresentation by any Seller, Parent, Guarantor, or
any other Affiliate of such Seller, Parent or Guarantor in connection with the
execution and the delivery of this Guarantee, the Repurchase Agreement, or any
other Transaction Document, or any certificate, report, financial statement or
other instrument or document furnished to Buyer at the time of the closing of
the Repurchase Agreement or during the term of the Repurchase Agreement;

(ii)any material breach of the separateness covenants set forth in Article 11(v)
or Article 11(w) of the Repurchase Agreement; or

(iii)any material breach of any representations and warranties by Guarantor
contained in any Transaction Document or herein and any material breach by any
Seller, Guarantor or any of their respective Affiliates, of any representations
and warranties relating to Environmental Laws, or any indemnity for costs
incurred in connection with the violation of any Environmental Law, the
correction of any environmental condition, or the removal of any Materials of
Environmental Concern, in each case in any way affecting Seller’s or Guarantor’s
properties or any of the Purchased Assets.

(e)Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) that may be paid or incurred
by Buyer in connection with (i) enforcing any of its rights hereunder, (ii)
obtaining advice of counsel with respect to the enforcement, potential
enforcement or analysis of its rights hereunder, and (iii) collecting any
amounts owed to it hereunder.  Without limiting the generality of the foregoing,
Guarantor agrees to hold Buyer harmless from, and indemnify Buyer against, any
and all losses, costs or expenses relating to the failure of Primary Servicer or
Interim Servicer to remit any Income to the Depository Account or comply with
any other provision of the Primary Servicing Agreement, the Interim Servicing
Agreement, any other Servicing Agreement or any Servicer Notice or Re-direction
Letter.  This Guarantee shall remain in full force and effect and be fully
enforceable against Guarantor in all respects until the later of (i) the date
upon which the Obligations are paid in full and (ii) the termination of the
Repurchase Agreement, notwithstanding that from time to time prior thereto,
Seller and/or Parent may be free from any Obligations.

(f)No payment or payments made by Seller, Parent or any other Person or received
or collected by Buyer from Seller, Parent or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder, and Guarantor shall, notwithstanding any

 

--------------------------------------------------------------------------------

 

such payment or payments, remain liable for the full amount of the Obligations
(subject to the limitations set forth in Section 2(b)) under this Guarantee
until the Obligations are paid in full.

(g)Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of any liability hereunder, Guarantor
will notify Buyer in writing that such payment is made under this Guarantee for
such purpose.

3.Subrogation.  Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against Seller and Parent and in any collateral for any
Obligations with respect to such payment; provided, that Guarantor shall not
seek to enforce any right or receive any payment by way of subrogation, or seek
any contribution or reimbursement from Seller, until all amounts then due and
payable by Seller or Parent to Buyer or any of its Affiliates under the
Governing Agreements have been paid in full; provided, further, that such
subrogation rights shall be subordinate in all respects to all amounts owing to
Buyer under the Governing Agreements.  If any amount shall be paid to Guarantor
on account of such subrogation rights at any time when all of the Repurchase
Obligations shall not have been paid in full, such amount shall be held by
Guarantor in trust for Buyer, segregated from other funds of Guarantor, and
shall, forthwith upon receipt by Guarantor, be turned over to Buyer in the exact
form received by Guarantor (duly indorsed by Guarantor to Buyer, if required),
to be applied against the Repurchase Obligations, whether matured or unmatured,
in such order as Buyer may determine.

4.Amendments, etc. with Respect to the Obligations.  Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Buyer may be rescinded by
Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and any
Governing Agreement and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released.  Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto.  When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller, Parent or any
other Person, and any failure by Buyer to make any such demand or to collect any
payments from Seller, Parent or any such other Person or any release of Seller,
Parent or such other Person shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

5.Guarantee Absolute and Unconditional.  (a)  Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of

 

--------------------------------------------------------------------------------

 

collection.  Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller, Parent and Guarantor, on the one hand, and Buyer, on the other hand,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.  Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller, Parent or this Guarantee with respect to the Obligations.  This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity, regularity or
enforceability of any Governing Agreement, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by Seller or Parent against
Buyer, (iii) any requirement that Buyer exhaust any right to take any action
against Seller, Parent or any other Person prior to or contemporaneously with
proceeding to exercise any right against Guarantor under this Guarantee or (iv)
any other circumstance whatsoever (with or without notice to, or knowledge of,
Seller, Parent and Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of Seller and/or Parent for the
Obligations or of Guarantor under this Guarantee, in bankruptcy or in any other
instance.  When pursuing its rights and remedies hereunder against Guarantor,
Buyer may, but shall be under no obligation, to pursue such rights and remedies
that Buyer may have against Seller, Parent or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by Buyer to pursue such other rights or
remedies or to collect any payments from Seller, Parent or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of Seller, Parent or any such other Person
or any such collateral security, guarantee or right of offset, shall not relieve
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of Buyer
against Guarantor.  This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon Guarantor and its
successors and assigns thereof, and shall inure to the benefit of Buyer, and its
permitted successors, endorsees, transferees and assigns, until all the
Obligations and the obligations of Guarantor under this Guarantee shall have
been satisfied by payment in full, notwithstanding that from time to time during
the term of the Governing Agreements, Seller or Parent may be free from any
Obligations.

(b)Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i)Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer that in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller, Parent or any other guarantor for reimbursement or contribution,
and/or any other rights of Guarantor to proceed against Seller, Parent, any
other guarantor or any other person or security.

 

--------------------------------------------------------------------------------

 

(ii)Guarantor is presently informed of the financial condition of Seller and
Parent and of all other circumstances that diligent inquiry would reveal and
that bear upon the risk of nonpayment of the Obligations.  Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Seller and Parent and of all
other circumstances that bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information.  Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information that Buyer may
now or hereafter acquire concerning such condition or circumstances.

(iii)Guarantor has independently reviewed the Governing Agreements and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by Seller or Parent to Buyer, now or at any time and from
time to time in the future.

6.Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or Parent or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for
Seller or Parent or any substantial part of the property of Seller or Parent, or
otherwise, all as though such payments had not been made.

7.Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.

8.Representations and Warranties.  Guarantor represents and warrants as of the
date hereof and as of each Purchase Date under the Repurchase Agreement that:

(a)It is duly organized, validly existing and in good standing under the laws
and regulations of its jurisdiction of incorporation or organization, as the
case may be.  It is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
its business.  It has the power to own and hold the assets it purports to own
and hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under this Guarantee and the other Governing Agreements.

(b)This Guarantee has been duly executed and delivered by it, for good and
valuable consideration.  This Guarantee constitutes the legal, valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency and other limitations
on creditors’ rights generally and equitable principles.

 

--------------------------------------------------------------------------------

 

(c)Guarantor does not have actual knowledge of any event having occurred that
would make Guarantor unable to perform in all respects all covenants and
obligations contained in this Guarantee applicable to it.

(d)Neither the execution and delivery of this Guarantee nor compliance by it
with the terms, conditions and provisions of this Guarantee will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of its assets, (C) any judgment or order,
writ, injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law.  

(e)Except as disclosed to Buyer in writing by Guarantor prior to the Closing
Date, there is no action, suit, proceeding, investigation, or arbitration
pending or threatened in writing against it, any of its Affiliates or any of
their respective assets (A) with respect to any of the Transaction Documents or
any of the transactions contemplated hereby or thereby, or (b) that could have a
Material Adverse Effect. Guarantor is in compliance in all material respects
with all Requirements of Law.  Neither Guarantor nor any of its Affiliates is in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.

(f)Guarantor’s execution and delivery of this Guarantee and its compliance with
the terms and provisions hereof will not contravene or conflict with or result
in the creation or imposition of any lien upon any of the property or assets of
it pursuant to the terms of any indenture, mortgage, deed of trust, or other
agreement or instrument to which it is a party or by which it may be bound, or
to which it may be subject.  No consent, approval, authorization, or order of
any third party is required in connection with the execution and delivery by
Guarantor of this Guarantee or to consummate the transactions contemplated
hereby that has not already been obtained.

(g)No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize, or is required in connection with, (A) the
execution, delivery and performance of this Guarantee, (B) the legality,
validity, binding effect or enforceability of this Guarantee against it or (C)
the consummation of the transactions contemplated by this Guarantee.

(h)Guarantor has timely filed (taking into account all applicable extensions)
all required federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all taxes,
assessments, fees, and other governmental charges payable by it, or with respect
to any of its properties or assets, that have become due and payable except to
the extent such amounts are being contested in good faith by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP, and there is no claim relating to any such taxes now pending that was
made in writing by any Governmental Authority and that is not being contested in
good faith as provided above.

(i)Except as disclosed in writing to Buyer prior to the Closing Date, there are
no final non-appealable judgments against Guarantor unsatisfied or not bonded or
insured over

 

--------------------------------------------------------------------------------

 

of record or docketed in any court located in the United States of America in
excess of $10,000,000 and no Act of Insolvency has ever occurred with respect to
it.

9.Financial and other Covenants.  

(a)Guarantor hereby agrees that, until the Repurchase Obligations have been paid
in full, Guarantor shall not, with respect to itself and its Subsidiaries on a
consolidated basis, directly or indirectly:

(i)permit the ratio of Total Indebtedness to Total Equity at any time to exceed
3.5 to 1.0;

(ii)permit Liquidity at any time to be less than the greater of (A) Ten Million
and No/100 Dollars ($10,000,000.00) and (B) 5.0% of Guarantor’s Recourse
Indebtedness;

(iii)permit the Tangible Net Worth at any time to be less than the sum of (A)
$$884,338,269.00, plus (B) seventy-five percent (75%) of the proceeds of all
equity issuances (net of underwriting discounts and commissions, and other
out-of-pocket expenses related to such equity issuances) made by Guarantor or
TRT, without duplication, after the date hereof; and

(iv)as of any date of determination, permit the ratio of (A) EBITDA for the
period of twelve (12) consecutive months ended on such date (if such date is the
last day of a fiscal quarter) or the last day of the fiscal quarter most
recently ended prior to such date (if such date is not the last day of a fiscal
quarter) to (B) Interest Expense for such period to be less than 1.5 to 1.0.

(b)Guarantor’s compliance with the covenants set forth in clause (a) above must
be evidenced by Guarantor’s financial statements and a Covenant Compliance
Certificate (which may be delivered by Guarantor) in respect of the financial
quarter most recently ended, in the form of Exhibit XVI to the Repurchase
Agreement furnished together therewith, as provided by Seller to Buyer pursuant
to Article 11(j) of the Repurchase Agreement, and compliance with all such
covenants are subject to continuing verification by Buyer; provided that, for
the avoidance of doubt, such continued verification shall not obligate Guarantor
or Seller to provide additional financial statements or Covenant Compliance
Certificates other than those required under Article 11(j) of the Repurchase
Agreement.

(c)Notwithstanding anything to the contrary contained herein or elsewhere, (i)
in the event that Guarantor, Seller or any Subsidiary of Guarantor has entered
into or shall enter into or amend any other commercial real estate loan
repurchase agreement, warehouse facility or credit facility with any other
lender or repurchase buyer (each as in effect after giving effect to all
amendments thereof, a “Third Party Agreement”) and such Third Party Agreement
contains any financial covenant as to Guarantor for which there is no
corresponding covenant in Section 9(a) at the time such financial covenant
becomes effective (each an “Additional Financial Covenant”), or contains a
financial covenant that corresponds to a covenant in this Section 9(a) and such
financial covenant is more restrictive as to Guarantor than the corresponding
covenant in Section 9(a) as in effect at the time such financial covenant
becomes effective (each, a “More Restrictive Financial Covenant” and together
with each Additional

 

--------------------------------------------------------------------------------

 

Financial Covenant, each an “MFN Covenant”), then (A) Guarantor shall promptly
notify Buyer of the effectiveness of such MFN Covenant and (B) in the sole
discretion of Buyer Section 9(a) will automatically be deemed to be modified to
reflect such MFN Covenant (whether through amendment of an existing covenant
contained in Section 9(a) (including, if applicable, related definitions) or the
inclusion of an additional financial covenant (including, if applicable, related
definitions), as applicable), and (ii) in the event that all Third Party
Agreements that contain an MFN Covenant are or have been amended, modified or
terminated and the effect thereof is to make less restrictive as to Guarantor
any MFN Covenant or eliminate any Additional Financial Covenant, then, upon
Guarantor providing written notice to Buyer of the same (each an “MFN Step Down
Notice”), which Guarantor may deliver to Buyer from time to time, the financial
covenants in Section 9(a) will automatically be deemed to be modified to reflect
only such MFN Covenants which are then in effect as of the date of any such MFN
Step Down Notice; provided, however, that in no event shall the foregoing cause
the financial covenants of Guarantor to be any less restrictive than the
financial covenants expressly set forth in clauses (i) through (iv) of Section
9(a) hereof.  Promptly upon request by Buyer, Guarantor shall execute and take
any and all acts, amendments, supplements, modifications and assurances and
other instruments as Buyer may reasonably require from time to time in order to
document any such modification and otherwise carry out the intent and purposes
of this paragraph.

10.Further Covenants of Guarantor.

(a)Taxes.  Guarantor has timely filed (taking into account all applicable
extensions) all required federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
taxes, assessments, fees, and other governmental charges payable by it, or with
respect to any of its properties or assets, that have become due and payable
except to the extent such amounts are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP.  No tax liens have been filed
against Guarantor or any of Guarantor’s assets, and, as of the date hereof, no
claims are being asserted with respect to any such taxes, fees or other
charges.    

(b)PATRIOT Act.

(i)Guarantor is in compliance, in all respects, with (A) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other applicable enabling legislation or executive order relating
thereto, and (B) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of
2001).  No part of the proceeds of any Transaction will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(ii)Guarantor agrees that, from time to time upon the prior written request of
Buyer, it shall execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure

 

--------------------------------------------------------------------------------

 

compliance with the provisions hereof (including, without limitation, compliance
with the USA PATRIOT Act of 2001 and to fully effectuate the purposes of this
Guarantee; provided, however, that nothing in this Section 10(b) shall be
construed as requiring Buyer to conduct any inquiry or decreasing Guarantor’s
responsibility for its statements, representations, warranties or covenants
hereunder.  In order to enable Buyer and its Affiliates to comply with any
anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the USA Patriot Act of 2001 and regulations
thereunder, Guarantor on behalf of itself and its Affiliates represents to Buyer
and its Affiliates that neither Guarantor, nor any of its Affiliates, is a
Prohibited Investor, and Guarantor is not acting on behalf of or for the benefit
of any Prohibited Investor.  Guarantor agrees to promptly notify Buyer or a
person appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this representation and
covenant.

(c)Office of Foreign Assets Control.  Guarantor warrants, represents and
covenants that neither Guarantor nor any of its Affiliates are or will be an
entity or person (A) that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order 13224 issued on September 24, 2001
(“EO13224”); (B) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control’s most current list of “Specifically Designed
National and Blocked Persons”; (C) who commits, threatens to commit or supports
“terrorism”, as that term is defined in EO13224; or (D) who is otherwise
affiliated with any entity or person listed above (any and all parties or
persons described in (A) through (D) above are herein referred to as a
“Prohibited Person”).  Guarantor covenants and agrees that neither it nor any of
its Affiliates will knowingly (1) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person or (2) engage in or conspire
to engage in any transaction that evades or avoids or that the purpose of
evading or avoiding any of the prohibitions of EO13224.  Guarantor further
covenants and agrees to deliver to Buyer any such certification or other
evidence as may be requested by Buyer in its sole and absolute discretion,
confirming that neither it nor any of its Affiliates is a Prohibited Person and
neither Guarantor nor any of its Affiliates has knowingly engaged in any
business transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving any contribution of funds, goods or services
to or for the benefit of a Prohibited Person.

(d)Financial Reporting.  Guarantor shall provide, or cause to be provided, to
Buyer the following financial and reporting information:

(i)as soon as available, but in any event within forty-five (45) calendar days
after the last day of each of the first three fiscal quarters in any fiscal
year, a balance sheet of Guarantor and its Subsidiaries as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such fiscal quarter and for the portion of Guarantor’s fiscal year then ended,
and the related consolidated statements of changes in shareholders’ equity, and
cash flows for the portion of Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of Guarantor and its Subsidiaries in
accordance with GAAP, subject only to

 

--------------------------------------------------------------------------------

 

normal year-end audit adjustments and the absence of footnotes, and accompanied
by a Covenant Compliance Certificate; and

(ii)as soon as possible, but in any event within ninety (90) calendar days after
the last day of its fiscal year, a consolidated balance sheet of Guarantor and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Buyer, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and accompanied by a
Covenant Compliance Certificate.

Notwithstanding Section 16 of this Guarantee, documents required to be delivered
pursuant to the foregoing may be delivered by electronic communication
(including email or otherwise) and if so delivered, shall be deemed to have been
delivered on the date (i) on which the applicable party transmits such documents
via email, (ii) on which the applicable party posts such documents, or provides
a link thereto, on the applicable party’s website on the Internet at the website
address listed on Exhibit I hereto (and which website address may be updated by
Seller by notice to the Guarantor and Buyer), or (iii) on which such documents
are posted on the applicable party’s behalf on an Internet or intranet website,
if any, to which the Buyer has access (whether a commercial, third-party website
or whether sponsored by the Guarantor).

(e)Compliance with Obligations and Laws.  Guarantor shall at all times (i)
comply with all material contractual obligations, (ii) comply in all respects
with all laws, ordinances, rules, regulations and orders (including, without
limitation, Environmental Laws) of any Governmental Authority or any other
federal, state, municipal or other public authority having jurisdiction over
Guarantor or any of its assets, (iii) maintain and preserve its legal existence,
and (iv) preserve all of its material rights, privileges, licenses and
franchises necessary for the operation of its business.

(f)Books and Records.  Guarantor shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP, and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

(g)Change of Name; Place of Business.  Guarantor shall advise Buyer in writing
of the opening of any new chief executive office or the closing of any such
office of Guarantor and of any change in Guarantor’s name or jurisdiction of
organization not less than fifteen (15) Business Days prior to taking any such
action.  

11.Right of Set-off.  Guarantor hereby irrevocably authorizes Buyer and its
Affiliates, upon the occurrence of and during the continuance of an Event of
Default, at any time and from time to time without notice to Guarantor, any such
notice being expressly waived by Guarantor, to set‑off and appropriate and apply
any and all deposits (general or special, time or

 

--------------------------------------------------------------------------------

 

demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer to or for the credit or the account of Guarantor, or any part
thereof in such amounts as Buyer may elect, against and on account of the
obligations and liabilities of Guarantor to Buyer hereunder and claims of every
nature and description of Buyer against Guarantor, in any currency, arising
under any Governing Agreement, as Buyer may elect, whether or not Buyer has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured.  Buyer shall notify Guarantor promptly of any such
set‑off and the application made by Buyer, provided that the failure to give
such notice shall not affect the validity of such set‑off and application.  The
rights of Buyer under this Section 11 are in addition to other rights and
remedies (including, without limitation, other rights of set‑off) that the Buyer
may have.

12.Severability.  Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.Section Headings.  The section headings used in this Guarantee are for
convenience of reference only and shall not affect the interpretation or
construction of this Guarantee.

14.No Waiver; Cumulative Remedies.  Buyer shall not by any act (except by a
written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that Buyer would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

15.Waivers and Amendments; Successors and Assigns; Governing Law.  None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, except that any provision of this Guarantee may be waived by Buyer in a
letter or agreement specifically waiving such terms and executed solely by
Buyer. This Guarantee shall be binding upon Guarantor’s successors and assigns
and shall inure to the benefit of Buyer, and Buyer’s respective successors and
assigns.  THIS GUARANTEE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS GUARANTEE, THE RELATIONSHIP OF THE PARTIES TO THIS GUARANTEE,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND

 

--------------------------------------------------------------------------------

 

DUTIES OF THE PARTIES TO THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS GUARANTEE.  

16.Notices.  Notices by Buyer to Guarantor shall be given in writing, addressed
to Guarantor at the address or transmission number set forth under its signature
below and shall be effective for all purposes if hand delivered or sent by (a)
hand delivery, with proof of delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of delivery or (d) by email,
provided that such email notice must also be delivered by one of the means set
forth above, to the address or transmission number set forth under its signature
below or at such other address and person as shall be designated from time to
time by Guarantor, as the case may be, in a written notice to Buyer.  A notice
shall be deemed to have been given: (w) in the case of hand delivery, at the
time of delivery, (x) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (y) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
or (z) in the case of email, upon receipt of confirmation, provided that such
email notice was also delivered as required in this Section 16.  If Guarantor
receives a notice that does not comply with the technical requirements for
notice under this Section 16 it may elect to waive any deficiencies and treat
the notice as having been properly given.  Notice by Guarantor to Buyer shall be
given in the manner set forth in Article 15 of the Repurchase Agreement.

17.SUBMISSION TO JURISDICTION; WAIVERS.  GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A)SUBMITS IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE OTHER LOAN DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

(B)CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS SET FORTH UNDER

 

--------------------------------------------------------------------------------

 

GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED IN WRITING BY GUARANTOR; AND

(D)AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

18.Integration.  This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

19.Execution.  This Guarantee may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.  Delivery by telecopier or
other electronic transmission (including a .pdf e-mail transmission) of an
executed counterpart of a signature page to this Guarantee shall be effective as
delivery of an original executed counterpart of this Guarantee.

20.Acknowledgments.  Guarantor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the related documents;

(b)Buyer has no fiduciary relationship to it, and the relationship between Buyer
and Guarantor is solely that of surety and creditor; and

(c)no joint venture exists between or among any of Buyer, on the one hand, and
Seller, Parent and/or Guarantor on the other hand.

21.Intent.  Guarantor intends for this Guarantee to be a credit enhancement
related to a repurchase agreement, within the meaning of Section 101(47) of the
Bankruptcy Code and, therefore, for this Guarantee to be itself a repurchase
agreement, within the meaning of Section 101(47) and Section 559 of the
Bankruptcy Code.

22.WAIVERS OF JURY TRIAL.  GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.

23.Effect of Amendment and Restatement.  From and after the date hereof, the
Existing Guarantee is hereby amended, restated and superseded in its entirety by
this Guarantee.  

 

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

TPG RE Finance Trust Holdco, LLC, a Delaware limited liability company

 

By:

/s/ Matthew Coleman

 

Name:  Matthew Coleman

 

Title: Vice President

Address:

 

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor  

New York, NY 10106

Attention: TRT Asset Management

 

and:

 

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor  

New York, NY 10106

Attention: Deborah Ginsberg

Telephone: 212-405-8426

Email: dginsberg@tpg.comand

 

and:

 

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor  

New York, NY 10106

Attention: Jason Ruckman  

Telephone: 212-430-4125

Email: jruckman@tpg.com

with a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036-8704

Attention: David C. Djaha, Esq.

Telephone: (212) 841-0489

Email: David.Djaha@ropesgray.com

 

[Signature Page to Amended and Restated Guarantee Agreement – TRT/JPM]

--------------------------------------------------------------------------------

 

Acknowledged and Agreed for purposes of Section 15 and Section 23 hereof:

 

BUYER:

 

 

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

 

 

By:

/s/ Thomas N. Cassino

 

Name: Thomas N. Cassino

 

Title: Executive Director

 

 

 

 

 

 

[Signature Page to Amended and Restated Guarantee Agreement – TRT/JPM]

--------------------------------------------------------------------------------

 

EXHIBIT I

SCHEDULE I TO THE REPURCHASE AGREEMENT

 

WEBSITE ADDRESS FOR FINANCIAL REPORTING

 

Seller and Guarantor: http://investors.tpgrefinance.com/Docs

 

 

 

 